               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                              Plaintiff,                Case No. 19-CR-33-JPS

 v.

 ADRIAN DIAZ-GARCIA,
                                                                      ORDER
                              Defendant.


       On February 20, 2019, the grand jury returned an Indictment

charging Defendant with one count of re-entering the country in violation

of 8 U.S.C. § 1326(a), (b)(1). (Docket #1). On April 5, 2019, the parties filed a

plea agreement indicating that Defendant agreed to plead guilty to the

charge in the Indictment. (Docket #11).

       The parties appeared before Magistrate Judge William E. Duffin on

April 24, 2019 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #15). Defendant entered a plea of guilty as

to Count One of the Indictment. Id. After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Duffin determined that the guilty plea was knowing and

voluntary, and that the offense charged was supported by an independent

factual basis containing each of the essential elements of the offense.

(Docket #16 at 1).

       That    same    day,    Magistrate    Duffin    filed   a   Report   and

Recommendation with this Court, recommending that: (1) Defendant’s plea

of guilty be accepted; (2) a presentence investigation report be prepared;
and (3) Defendant be adjudicated guilty and have a sentence imposed

accordingly. Id. at 2. Pursuant to General Local Rule 72(c), 28 U.S.C. §

636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the parties were

advised that written objections to that recommendation, or any part thereof,

could be filed within fourteen days of the date of service of the

recommendation. Id. To date, no party has filed such an objection. The

Court has considered Magistrate Duffin’s recommendation and, having

received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #16) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 13th day of May, 2019.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
